IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 98-11344
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


EMILIO JIMENEZ-ARREGUIN, also
known as Chino,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:97-CR-409-6-P
                       - - - - - - - - - -

                         October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Emilio Jimenez-Arreguin (Arreguin) appeals from his sentence

following his guilty-plea conviction for conspiracy to possess

with the intent to distribute methamphetamine.   He argues that

the district court erred by increasing his offense level by two

pursuant to U.S.S.G. § 3B1.1(c) based on his managerial role in

the offense.   We have reviewed the record and the briefs of the

parties, and we conclude that Arreguin has failed to show that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-11344
                               -2-

the district court’s § 3B1.1(c) finding was clearly erroneous.

See United States v. Sherbak, 950 F.2d 1095, 1099-1100 (5th Cir.

1992).

     AFFIRMED.